—Motion by the appellant on an appeal from five orders of the Supreme Court, Nassau County, dated December 22, 1992, January 19, 1993, January 25, 1993, January 26, 1993, and June 7, 1993, respectively, to strike the respondents’ brief and appendix, for costs and disbursements, for sanctions, and for related relief.
Upon the papers filed in support of the motion and the papers filed in opposition and relation thereto, it is
Ordered that the motion is granted to the extent that the portions of the respondent’s appendix and brief pertaining to the motion for renewal and reargument of the order dated January 25, 1993, which motion has not yet been decided, as well as the deposition testimony of Jane Maloney are deemed stricken, and they have not been considered on these appeals; and it is further,
Ordered that the motion is otherwise denied. Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.